Citation Nr: 0201394	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  97-34 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) initial rating 
for tinea pedis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from March 1984 to 
March 1986.  

The appeal concerning the veteran's claim for service 
connection for PTSD arose from a July 1997 rating action.  
The appeal regarding the veteran's claim for an increased 
evaluation for tinea pedis arose from a March 1998 rating 
action.  During the course of the veteran's prosecution of 
his claims he appeared at four hearings conducted at the 
Department of Veterans Affairs (VA) regional offices (RO), 
the last of which was in Jackson, Mississippi in June 2000. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained.  

2.  The veteran's medical records include those that reflect 
a diagnosis of PTSD.  

3.  The veteran did not engage in combat.  

4.  The non-combat related stressors the veteran claims to 
have caused him to develop PTSD have not been corroborated. 

5.  The veteran's tinea pedis is on a non-exposed surface or 
small area and is not shown to be productive of more than 
slight, if any, exfoliation, exudation, or itching.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5108, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a))

2.  The criteria for a compensable evaluation for tinea pedis 
are not met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, Diagnostic Code 7806 (2001); 66 Fed. 
Reg. 45620, 45630-32 (August 29, 2001) to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans' Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), and it essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

After reviewing this law and its implementing regulations, 
the Board is satisfied that their requirements have been met 
in this case.  The record shows that the veteran was advised 
of the passage of this law in letters addressed to him in 
March and May 2001.  In addition, its contents were included 
in a supplemental statement of the case mailed to the veteran 
in July 2001.  Moreover, through the statements of the case 
and the supplemental statements of the case, the veteran was 
informed of the specific law and regulations governing 
entitlement to the benefits he seeks, and the evidence the RO 
considered in connection with his claims.  Likewise, the RO 
appears to have undertaken the efforts necessary to obtain 
the records the veteran has identified as relevant to his 
claims.  The veteran's service medical records are contained 
in the claims file, his treatment records from the period 
1992 to 2001 have been associated with the claims file, and 
he has been examined for VA purposes in connection with his 
claims.  There appears to be no further relevant documents 
that are available and that have not been obtained.  Under 
these circumstances, it may be concluded that VA's obligation 
to provide appropriate notice to the veteran and to develop 
his claim has been satisfied.  

a.  Service Connection for PTSD

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2000). 

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997); Moreau v. 
Brown, 9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 
Vet.App. 163 (1996).  Service department records must 
support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).  See Fossie v. West, 12 Vet.App. 1, 6 
(1998), wherein the Court stated, "If the veteran engaged in 
combat, his lay testimony regarding stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  If, 
however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors."

As set forth in the Introduction to this decision, the 
veteran served between 1984 and 1986, which is a peace time 
period.  As such, it is not possible for stressors considered 
to have caused PTSD to be related to combat.  This being so, 
the legal criteria outlined above require corroborative 
evidence of the veteran's claimed in-service stressor in 
order to establish service connection for that disability.  

As to the stressful events that the veteran contends caused 
him to develop PTSD, the Board notes that these have not been 
consistently described in their detail.  At one point, the 
veteran indicated they all occurred while on a training 
deployment to Panama.  At other times, the veteran has 
described them as occurring at Fort Irwin, California, or 
Fort Benning, Georgia.  Further, the dates as to when the 
veteran claims these events occurred, likewise have been 
inconsistent.  With respect to one incident, he describes it 
as occurring in either the winter of 1985 or late July 1985.  
Another incident, he recalled as occurring in December 1985 
or January 1986.  Yet another incident he described as 
occurring in late summer or early fall of 1984, in mid-
February 1985, or in July 1984.  Generally, however, these 
events may be described as the veteran witnessing training 
accidents where an individual was electrocuted while setting 
up a communication system; where individuals were killed or 
injured by hot hydraulic fluid that burst from a container 
inside a tank; where individuals were killed or injured when 
a simulator round of tank ammunition malfunctioned; and where 
an individual was injured when a tracked vehicle ran over 
him.  

Regarding the medical evidence relevant to this appeal, it is 
observed that this evidence does not uniformly reflect that 
the veteran has PTSD.  Other psychiatric diagnoses include 
dream anxiety disorder, dysthymic disorder and a personality 
disorder.  Nevertheless, there are medical records reflecting 
a diagnosis of PTSD such that for purposes of this appeal, it 
is understood the veteran has that disorder.  What is key to 
the veteran's appeal, however, is whether there is evidence 
that links that disorder to his military service.  In this 
regard, of those records that reflect a diagnosis of PTSD, 
not all of them include a description of the stressful events 
that were considered to have precipitated that disability.  
Of those that do, few contain more than vague references to 
the veteran witnessing many injuries and deaths, or some 
accidents in the tank he was in where people were burned, or 
heavy equipment accidents in which friends were killed.  One 
record makes reference to a sergeant dying of a massive heart 
attack, and others refer to the veteran's Vietnam or Gulf War 
experience.  

The most specific record linking past events to a current 
diagnosis is the report of an evaluation conducted for 
purposes of determining the feasibility of the veteran's 
participation in a VA vocational rehabilitation program.  
This evaluation was completed in December 1997 and reflects 
that the veteran would meet the criteria for a diagnosis of 
PTSD if it could be verified that the stressful event he 
described to this evaluator occurred.  This event was where 
the veteran and others were trapped inside a tank when a fire 
broke out, resulting in injuries to the veteran and the 
others.  This report, however, is the only occasion where the 
veteran described this particular stressor, and indeed, his 
service records fail to document any such accident and there 
is no mention of the veteran's treatment for burns in his 
service medical records.  In view of this, it may not be 
concluded that the event the veteran described to this 
examiner has been corroborated.  Accordingly, even if this 
examiner did not qualify his diagnosis of PTSD as he did, 
because this non-combat stressor is not corroborated, this 
report may not be used as a basis for establishing service 
connection for PTSD.  (In this regard, the Board also 
observes that the examiner himself apparently questioned the 
veracity of this event described by the veteran, as he noted 
that this incident had not been repeated, "even vaguely" in 
any record he reviewed.) 

As to the other medical records reflecting a diagnosis of 
PTSD and the more vaguely described events on which it was 
based, it is obvious that the veteran did not serve on active 
duty during the Vietnam War or Gulf War eras, and as such, 
there can be no experiences from those time frames to support 
a diagnosis of PTSD.  Further, the death of a friend due to a 
heart attack was described by one of the veteran's physician 
as a "nonstressful" situation, so that it too must be 
considered inadequate for purposes of concluding the veteran 
has PTSD due to his military service.  As to those medical 
records which reflect a diagnosis of PTSD, but which are 
based on stressful events that are not described in any 
particularity, the absence of those particularities makes it 
impossible verify whether or not those events occurred.  
Since verification of these non-combat stressors is required 
before an award of service connection may be granted, there 
is no basis upon which to establish service connection based 
on these records.  

Although the above described medical evidence either contains 
insufficient information to attempt to corroborate the 
stressors described therein, or is clearly contradicted by 
other service records, or otherwise refutes the diagnosis of 
PTSD as due to service, the record shows that an effort was 
nevertheless undertaken to determine whether any of the 
episodes the veteran recounted actually occurred.  In this 
regard, the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) provided a March 1997 report in which it 
advised that a soldier did sustain first and second degree 
burns to his face, neck and right arm when he was struck by 
an exploding tank gun simulator round in July 1985 at Fort 
Irwin, California.  USASCRUR was unable to verify, however, 
that a soldier was run over by an armored personnel carrier, 
that another had been electrocuted or another burned by hot 
pressurized fluid as the veteran described.  As to the 
verification of the soldier burned by a exploding tank gun 
ammunition simulator, it also must be observed that this 
injured soldier was not assigned to the unit with which the 
veteran served during his 2 years of active service.  Since 
one of the only things about which the veteran has been most 
consistent, with respect to his description of this 
particular event, is that the soldier he observed to have 
been burned in a mishap involving tank ammunition was from 
his unit, it must be concluded that the incident the veteran 
described was different than the one verified by USASCRUR.  

Under the circumstances described above, the Board concludes 
that the record lacks corroborating evidence that the non-
combat events the veteran claims to have caused him to 
develop PTSD actually occurred.  Absent such evidence, a 
fundamental requirement for establishing service connection 
for the disability at issue has not been met, and the 
veteran's claim for service connection for PTSD must be 
denied.  


b.  Increased Rating 

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned. 

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

In a claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

With respect to this aspect of the veteran's appeal, his 
service medical records reflect that when examined in 
connection with his discharge from service in February 1986, 
he was diagnosed to have chronic tinea pedis.  Following the 
February 1993 receipt of the veteran's original claim for 
benefits in this regard, a large volume of medical records 
were associated with the claims.  (This development was not 
solely undertaken to evaluate this particular claim, but 
nevertheless, the claims file contains a significant amount 
of treatment records to review for evidence reflecting the 
extent to which the veteran's tinea pedis is disabling.)  
These records date from 1992 to 2001.  As it happens, 
however, despite this large amount of medical evidence, there 
are very few entries reflecting any complaints or treatment 
of the veteran's feet in general or for tinea pedis in 
particular.  In this regard, the record shows that the 
veteran was treated for athlete's foot in June 1993 and he 
was provided medication.  Records dated 3 years later, in 
December 1996, again show treatment for the veteran's tinea 
pedis, at which time there were a "few vesicles" noted, and 
medication was prescribed.  Thereafter, records dated in 
January, June and December 1997 show further treatment, with 
the skin on the veteran's toes and heels noted to be peeling 
in December 1997.  Subsequently dated records, however, show 
no further treatment being directed toward skin related 
problems on the veteran's feet.  

In March 1999, the veteran's feet were examined for VA 
purposes in connection with this claim.  The report from this 
examination revealed what was described as moderate athlete's 
foot, involving all ten toes.  There was some cracking of the 
skin of the heels also observed, although this was considered 
to be more likely dry skin involving that area.  The 
diagnosis was tinea pedis, bilaterally.  

With respect to the veteran's contentions, he has testified 
that the skin on his feet are cracked and dry, and will 
occasionally bleed and cause him difficulty in walking.  

Tinea pedis is evaluated under the provisions of Diagnostic 
Code 7806 as eczema. Under this code, a noncompensable 
evaluation is assigned with slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation is assigned with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.

In this case, the veteran's skin condition affects a small 
non-exposed area, his feet.  While there is evidence of some 
peeling of the skin of the feet and a showing of vesicles, 
the record clearly does not show more than slight, if any, 
exfoliation, exudation, or itching, on a nonexposed surface 
or small area.  In view of this evidence, the criteria for a 
compensable evaluation for the veteran's tinea pedis are not 
met, and his appeal in this regard is denied.  

The Board has considered whether the veteran is entitled to a 
staged rating for his service-connected tinea pedis as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  However, at no time since service connection has 
been established has the disability been more disabling than 
as currently rated.

The Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1), but the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321.  The 
current evidence of record does not demonstrate, nor has it 
been contended, that the veteran's foot disability has 
resulted in frequent periods of hospitalization.  Indeed, the 
veteran apparently does not even currently receive outpatient 
care.  Further, there is no evidence that the veteran's foot 
problems have interfered in any way with his employment. 
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO, for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation, is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to an increased (compensable) rating for tinea 
pedis is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

